FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 
Status of the Claims and Information Disclosure Statement
3.	This action is in response to papers filed 7 September 2021 in which claim 103 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	The Information Disclosure Statement filed 8 September 2021 is acknowledged and has been considered.
Previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 6-14, 16-20, and 102-106 are under prosecution.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 103 is indefinite in the recitation “n additional” because “n” is not defined. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	It is noted that a prior art reference is considered as a whole and for all it stands for.  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited prior art solely for the purpose of clarity, the rejections of the claims are maintained for the reasons of record.  

8.	Claims 1, 8-11, 14, 16, 18, and 102-106 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016).
	Regarding claim 1, Sood et al teach a method of detecting at least three (i.e., more than two) targets (Abstract and paragraph 0025), wherein the targets are nucleic acids molecules in a biological sample (paragraph 0024).  Sood et al teach the method comprises contacting the sample with a plurality of target binding probes and a first set of signal generating probes and taking a first cumulative signal measurement comprising one or more signals generated by the hybridizing probes; i.e., a first set of signals (paragraph 0008).  The signals are cumulative because they detect multiple targets over multiple repetitions (i.e., cumulatively; paragraph 0043).  Sood et al also teach contacting the sample with an additional (i.e., second) set of probes and taking a second cumulative signal generated by the hybridizing probes (paragraph 0008).  Sood et al further teach the signals are used for comparative analysis (paragraph 0058), and that the comparison determines the presence of absence (i.e., relative amounts) of the different targets (paragraphs 0071-0072).  
Sood et al also teach comparing signal intensities to determine the presence or absence of a target, and that differential expression is determined (paragraph 0073); thus, it would be obvious a missing target would result in failure to produce a unique signal for a combination of targets in a sample (i.e., due to the absence of a target).
In addition, with respect to the unique identification of a given combination of analytes, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).

Sood et al further teach the method has the added advantage of allowing disease prediction and monitoring (paragraph 0034).  Thus, Sood et al teach the known techniques discussed above.
	Sood et al do not teach performing PCR or having a second (i.e., different) plurality of hybridization probes.
However, Haber et al teach methods wherein multiplex PCR is performed on samples wherein each multiplex reaction tests for four genes, and that the cumulative signals are measured (page 31, second paragraph).  Haber et al further teach the signals are used to uniquely identify the presence of absence of the at least three polynucleotide analytes in a sample; namely, multi-cancer panels are established to identify markers shared by different diseases (Example 4; page 45).  The identification is unique as the detected nucleic acids are unique due to their absence in normal blood cells (page 15, lines 1-10; see also page 16, lines 5-15 and page 24, lines 20-30); thus, it would be obvious a missing target would result in failure to produce a unique signal for a combination of targets in a sample (i.e., due to the absence of a target).
Haber et al further teach the methods have the added advantage of allowing routine periodic blood screening to monitor a patient’s condition or status over time (page 32, line 25-page 33, line 10).  Thus, Haber et al teach the known techniques discussed above. 
With respect to adding a first plurality of probes and adding a second plurality of probes, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Thus, any order of addition of the two sets of probes, either sequentially or simultaneously, is an obvious rearrangement of the steps of the cited prior art.
Alternatively, the claim encompasses splitting the sample into subsets and adding each plurality to a different subset, as seen in dependent claim 104.  Haber et al teach sets of probes added to individual sample droplets (page 19, lines 1-15).  Thus, it would have been obvious that each sample subset (i.e., droplet) has its own set of probes.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Sood et al with the teachings of Haber et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing disseat prediction and monitoring as explicitly taught by Sood et al (paragraph 0034) as well as the added advantage of allowing routine periodic blood screening to monitor a patient’s condition or status over time as explicitly taught by Haber et al (page 32, line 25-page 33, line 10).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Sood et al could have been combined with the teachings of Haber et al with predictable results because the known techniques of Sood et al and Haber et al predictably result in techniques useful for detecting target nucleic acids.
Regarding claim 8, the method of claim 1 is discussed above. Sood et al teach the probes are oligonucleotides (i.e., polynucleotides; paragraph 0026), as do Haber et al (page 19, lines 1-10).
Regarding claims 9-11, the method of claim 1 is discussed above. Sood et al teach the use of a single detection channel (i.e., claim 11; paragraph 0035), and that detection require activation of a fluorophore and detection of the signals generated from each fluorophore (i.e., claim 10; paragraph 0036), and that the probes have labels that are fluorophores (i.e., claim 9; paragraph 0035-0037).
Regarding claim 14, the method of claim 1 is discussed above. Sood et al teach the method detects at least 100 different sets of targets (paragraph 0043), wherein each set includes at least one target (paragraph 0025).  Haber et al teach the detection of 8 different targets (page 31).  Thus, at least seven targets are detected.
Regarding claim 16, the method of claim 1 is discussed above.  Sood et al teach the measurements comprise measuring signal intensity (paragraph 0072), and Haber et al teach detection of fluorescence intensity (page 19, lines 15-25).
	Regarding claim 18, the method of claim 1 is discussed above.
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. Thus, the teaching of Sood et al that the sample may be immobilized (paragraph 0022) encompasses the alternate embodiment wherein the sample is not immobilized.   See MPEP § 2123.
Similarly, teachings of Sood et al that:
 The detecting may use microscopy (paragraph 0033) ; and
The detecting may use spectrometry (paragraph 0028)
encompasses the alternate embodiments wherein the sample is not detected using microscopy or spectrometry.
In addition, Sood et al do not teach flow cytometry, the specific embodiment of mass spectrometry, separation, or detection using melting curve analysis.  Thus it would have been obvious to perform the method of claim 1 is accordance with the prohibitions of in the instant claim.
Regarding claim 102, the method of claim 1 is discussed above.  Haber et al teach using threshold values (page 34, lines 20-25).  Thus, it would have been obvious that any data comparison be compared to an expected (i.e., threshold) value.
Regarding claim 103, the method of claim 1 is discussed above. If n=0, then none of the additional cumulative signals of the instant claim are required.  The limitations of claim 1 therefore meet the limitations of instant claim 103 when n=0.
In addition, it is noted that Haber et al teach cumulative scoring for at least four different gene amplification products (paragraph 0119), as well as multiplexed assays for all of the genes listed in Table 1 (paragraph 0013), which greatly exceeds the three sets of probes required by claim 1.  Thus, it would have been obvious to add at least one additional set (i.e., n=1) of probes to generate an additional cumulative signal per probe set.
Regarding claims 104-106, the method of claim 1 is discussed above.  Haber et al teach multiplex reactions are performed by splitting the sample by aliquoting the sample into wells (i.e., claims 104 and 106), which are partitions (i.e., claim 105; page 37, lines 1-15).  Thus, it would have been obvious to split the sample into wells and add each set of probes to a different well.

9.	Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Mohapatra et al (U.S. Patent Application Publication No. US 2014/0004520 A1, published 2 January 2014).
	Regarding claims 6-7 and 19-20, the method of claim 1 is discussed above in Section 8.
	It is noted that the claimed “pluralities” of probes recited in claim 1 do not necessarily require a plurality of different sequences, but rather merely a plurality of molecules, which could have the same sequence.
Neither Sood et al nor Haber et al teach the limitations the limitations of the instant claims.
However, Mohapatra et al teach a method of detection nucleic acids wherein a plurality of targets are detected using a single universal probe (paragraph 0068); thus, the number of unique probes in each of the pluralities of probes (i.e., molecules) is 1, and therefore less than the number of analytes (i.e., claims 6-7), and each of the (single) probes in each of the pluralities corresponds to (i.e., claim 19), via complementarity for hybridization (i.e., claim 20), one of the at least three analytes.  Mohapatra et al further teach the method has the added advantage of allowing quantitation of the target molecules (paragraphs 0068 and 0071).  Thus, Mohapatra et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Mohapatra et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing quantitation of the target molecules as explicitly taught by Mohapatra et al (paragraphs 0068 and 0071).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Mohapatra et al could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Mohapatra et al predictably result in techniques useful for detecting nucleic acids targets.

10.	Claims 12 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Bushkin et al (U.S. Patent Application Publication No. US 2016/0201122 A1, published 14 July 2016).
It is noted that while claim 102 as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 12, the method of claim 1 is discussed above in Section 8.
	Neither Sood et al nor Haber et al teach identical fluorophores.
	However, Bushkin et al teach a method of detection nucleic acids, wherein all probes of more than one set are labeled with the same fluorescent moiety, which has the added advantage of allowing determination of whether a first or second nucleic acid (e.g., RNA) is expressed as well as allowing sufficient fluorescence above background (paragraph 0050).  Thus, Bushkin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Bushkin et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing determination of whether a first or second nucleic acid is expressed as well as allowing sufficient fluorescence above background as explicitly taught by Bushkin et al (paragraph 0050).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bushkin et al could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Bushkin et al predictably result in techniques useful for detecting nucleic acids targets.
Regarding claim 102, the method of claim 1 is discussed above.
Bushkin et al teach a method of detection nucleic acids, wherein singles are compared to an expected value, in the form of a threshold, which has the added advantage of allowing standardization of assays (paragraph 0071).  Thus, Bushkin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Bushkin et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing standardization of assays as explicitly taught by Bushkin et al (paragraph 0071).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bushkin et al could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Bushkin et al predictably result in techniques useful for detecting nucleic acids targets.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Kohn (U.S. Patent Application Publication No. US 2008/0096767 A1, published 24 April 2008).
	Regarding claim 13, the method of claim 1is discussed above in Section 8.
	Neither Sood et al nor Haber et al teach each probe has a different concentration.
	However, Kohn teaches a method wherein every species of probe is provided in different concentration, which has the added advantage of allowing quantitative determination of the target molecules in a sample (paragraph 0024).  Thus, Kohn teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Kohn to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing quantitation of the target molecules as explicitly taught by Kohn (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kohn could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Kohn predictably result in techniques useful for detecting nucleic acids targets.

12.	Claims 17 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Chetverin et al (U.S. Patent No. 6,103,463, issued 15 August 2000).
It is noted that while claim 102 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 17, the method of claim 1 is discussed above in Section 8.
	Neither Sood et al nor Haber et al teach comparison of hybridization data results in resolution of ambiguities.
	However, Chetverin et al teach resolution of ambiguities in hybridization data by comparison of the data, which has the added advantage of filtering out experimental errors that arise due to imperfections in the hybridization procedure (column 51, lines 10-30).  Thus, Chetverin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Chetverin to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of filtering out experimental errors that arise due to imperfections in the hybridization procedure as explicitly taught by Chetverin et al (column 51, lines 10-30).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Chetverin et al could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Chetverin et al predictably result in techniques useful for detecting nucleic acids targets.
	Regarding claim 102, the method of claim 1 is discussed above.
	Chetverin et al teach use of threshold limits, which compare signals to an expected value (i.e., the threshold), which has the added advantage of aiding unambiguous sequence determination (column 52, lines 55-67).  Thus, Chetverin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Chetverin to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of aiding unambiguous sequence determination as explicitly taught by Chetverin et al (column 52, lines 55-67).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Chetverin et al could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Chetverin et al predictably result in techniques useful for detecting nucleic acids targets.

13.	Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Kostem et al (U.S. Patent Application Publication No. US 2015/0211054 A1, published 30 July 20158).
It is noted that while claim 102 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 102, the method of claim is discussed above in Section 8.
Kostem et al teach a method of detecting binding of probes to a genomic target (Abstract and paragraph 0166).  The sample is split into compartments and PCR is performed (paragraph 0149), and then pooled and partitioned into physical compartments (paragraph 0150).  Each physical compartment comprises multiple polynucleotides divided into a series of virtual compartments with in each physical compartment, which are then screened within the same physical compartment (paragraphs 0149-0152); thus, the subsets are screened in the same volume (i.e., physical compartment).   Kostem et al also teach method compares measurements to an expected value, in the form of either an expectation maximum (paragraph 0005) or a threshold value (paragraph 0070), and that the method has the added advantage of utilizing minimal compartments and economization of reagents (paragraph 0149).  Thus, Kostem et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Sood et al and Haber et al with the teachings of Kostem et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of utilizing minimal compartments and economizing reagents as explicitly taught by Kostem et al (paragraph 0149).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kostem et al could have been applied to the method of Sood et al and Haber et al with predictable results because the known techniques of Kostem et al predictably result in techniques useful for detecting nucleic acids targets.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1, 8-11, 14, 16, 18, and 102-106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 70 of copending Application No. 16/020,673 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016).
	Both sets of claims recite the same limitations; i.e., contacting probes with subsets of the (i.e., into partitions), detecting three or more targets, different partitions (i.e., wells), identical fluorophores, PCR, etc.  Any additional limitations of the ‘673 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘673 claims do not require comparing the data.
	However, Sood et al and Haber et al teach comparing data, as well as the additional claim limitations discussed above.  Thus, the modification would be obvious for the reasons already discussed above.
This is a provisional nonstatutory double patenting rejection.

16.	Claims 6-7 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 70 of copending Application No. 16/020,673 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Mohapatra et al (U.S. Patent Application Publication No. US 2014/0004520 A1, published 2 January 2014) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
17.	Claims 12 and 102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 70 of copending Application No. 16/020,673 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Bushkin et al (U.S. Patent Application Publication No. US 2016/0201122 A1, published 14 July 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
18.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 70 of copending Application No. 16/020,673 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Kohn (U.S. Patent Application Publication No. US 2008/0096767 A1, published 24 April 2008) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

19.	Claims 17 and 102 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 70 of copending Application No. 16/020,673 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Chetverin et al (U.S. Patent No. 6,103,463, issued 15 August 2000) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.




20.	Claim 102 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 70 of copending Application No. 16/020,673 in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) and Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Kostem et al (U.S. Patent Application Publication No. US 2015/0211054 A1, published 30 July 20158) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

21.	Claims 1,  8-11, 14, 16, 18, and 102-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 (previously U.S. Application No. 15/914,356) in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016).
	Both sets of claims recite the same limitations; i.e., contacting probes with subsets (i.e., droplets), detecting three or more targets, different partitions (i.e., droplets), fluorophores, at least seven analytes (i.e., targets), PCR, etc.  Any additional limitations of the ‘356 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘356 claims do not require comparing the data.
	However, Sood et al and Haber et al teach comparing data, as well as additional claim limitations as discussed above.  Thus, the modification would be obvious for the reasons already discussed above.

22.	Claims 6-7 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 (previously U.S. Application No. 15/914,356) in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Mohapatra et al (U.S. Patent Application Publication No. US 2014/0004520 A1, published 2 January 2014) based on the citations and rational provided above.

23.	Claims 12 and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 (previously U.S. Application No. 15/914,356) in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, alternatively further in view of Bushkin et al (U.S. Patent Application Publication No. US 2016/0201122 A1, published 14 July 2016) based on the citations and rational provided above.

24.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 (previously U.S. Application No. 15/914,356) in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016) as applied to claim 1 above, and further in view of Kohn (U.S. Patent Application Publication No. US 2008/0096767 A1, published 24 April 2008) based on the citations and rational provided above.

25.	Claims 17 and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,170 B2 (previously U.S. Application No. 15/914,356) in view of Sood et al (U.S. Patent Application Publication No. US 2010/0120043 A1, published 13 May 2010) Haber et al (PCT International Patent Application Publication No. WO 2016/154600 A1, published 29 September 2016).as applied to claim 1 above, and further in view of Chetverin et al (U.S. Patent No. 6,103,463, issued 15 August 2000) based on the citations and rational provided above.

Response to Arguments
26.	Applicant's arguments filed 14 December 2020 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on page 5 of the Remarks that claim 103 is definite. 
However, Applicant has failed to amend the second recitation of “n,” and the claim therefore remains rejected.
	B.	Applicant generically argues on pages 5-7 of the Remarks that none of the cited references teaches the cited claim limitations.
	However, all of the claim limitations are taught by the references as discussed in the rejections above.
	C.	Applicant argues on pages 6-8 of the Remarks that Example 3 and paragraph 0071-0072 of the instant specification shows unexpected results.
	However, in response to this argument, the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Example 3 provides a specific set of the experimental conditions, utilize “calls...assigned by clusters in the multidimensional fluorescence intensity space,” and appear to rely on algorithms, none of which is commensurate in scope with the instant claims.
Paragraphs 0071 and 0072 are not commensurate in scope with the instant claims because the reactions are performed using a specific device, a specific
“Enzyme Reaction Mix,” a specific set of PCR conditions, and targets present at 105 copies per reaction, none of which is commensurate in scope with the instant claims.
Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
D.	Applicant argues on page 8 of the Remarks that the cited examples have an advantage “over methods outside the scope of the pending claims, which could have incorrectly identified the aberrant data point as a different target combination (emphasis added by the examiner).”
However, the phrase “could have” indicates that this argument is purely speculative, and lacks evidence.  Applicant is reminded that MPEP 716.01(c) makes clear that the arguments of counsel cannot take the place of evidence in the record. Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  
E.	Applicant argues on page 8 of the Remarks that Sood et al teach individually identifiable labels rather than cumulative signals.
However, it is noted that Applicant’s arguments on page 8 of the Remarks admit that Sood et al teach detection of multiple sets of signals.
In addition, it is noted that paragraph 0036 of Sood et al clearly discusses simultaneous detection of four fluorescent signals.  
Further, paragraph 0037 (cited by Applicant) discusses the use of labels that are “already imageable” and can be used simultaneously.  
Thus, it is obvious that Sood et al teach more than one label can be detected at the same time.
It is also reiterated from the previous Office Action that Sood et al teach the method comprises contacting the sample with a plurality of target binding probes and a first set of signal generating probes and taking a first cumulative signal measurement comprising one or more signals generated by the hybridizing probes; i.e., a first set of signals (paragraph 0008).  Thus, because at least one signal from at least one probe is detected, the detection of Sood et al constitutes a “first cumulative signal measurement” in accordance with the definition provided in paragraph 0039 of the instant specification, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “cumulative” measurement” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
It is also reiterated that because Sood et al teach the method detects at least three (i.e., more than two) targets (Abstract and paragraph 0025), the comparing uniquely identifies any combination of the at least three polynucleotide analytes present in the sample.
As also noted in the rejections, Sood et al teach the signals are used for comparative analysis (paragraph 0058), and that the comparison determines the presence of absence (i.e., relative amounts) of the different targets (paragraphs 0071-0072).  Because Sood et al teach the method detects at least three (i.e., more than two) targets (Abstract and paragraph 0025), the comparing uniquely identifies any combination of the at least three polynucleotide analytes present in the sample.
It is noted that paragraph 0039 of the instant specification states that a “cumulative signal measurement may comprise one of more signals generated from one or more probes provided to a sample solution.”  Thus, the claimed “cumulative” signals encompass a single signal from a single probe.
  Sood et al also teach contacting the sample with an additional (i.e., second) set of probes and taking a second cumulative signal generated by the hybridizing probes (paragraph 0008).  Thus, because at least one signal from at least one probe is detected from the second hybridization, the detection of Sood et al constitutes a “second cumulative signal measurement” in accordance with the definition provided in paragraph 0039 of the instant specification, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “cumulative” measurement.”
F.	Applicant argues on pages 8-9 of the Remarks that Haber et al does not cure the alleged deficiencies of Sood et al.
However, as noted in the rejections above, Haber et al teach methods wherein multiplex PCR is performed on samples wherein each multiplex reaction tests for four genes, and that the cumulative signals are measured (page 31, second paragraph).  Haber et al further teach the signals are used to uniquely identify the presence of absence of the at least three polynucleotide analytes in a sample; namely, multi-cancer panels are established to identify markers shared by different diseases (Example 4; page 45).  The identification is unique as the detected nucleic acids are unique due to their absence in normal blood cells (page 15, lines 1-10; see also page 16, lines 5-15 and page 24, lines 20-30).  
With respect to adding a first plurality of probes and adding a second plurality of probes, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Thus, any order of addition of the two sets of probes, either sequentially or simultaneously, is an obvious rearrangement of the steps of the cited prior art.
Alternatively, the claim encompasses splitting the sample into subsets and adding each plurality to a different subset, as seen in dependent claim 104.  Haber et al teach sets of probes added to individual sample droplets (page 19, lines 1-15).  Thus, it would have been obvious that each sample subset (i.e., droplet) has its own set of probes.
In addition, with respect to the unique identification of a given combination of analytes, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
G.	Applicant argues on pages 8-9 of the Remarks that neither reference teaches failure to produce a unique signal.
However, as noted in the rejections above, Sood et al teach comparing signal intensities to determine the presence or absence of a target, and that differential expression is determined (paragraph 0073).
In addition, Haber et al teach unique identification as the detected nucleic acids are unique due to their absence in normal blood cells (page 15, lines 1-10; see also page 16, lines 5-15 and page 24, lines 20-30).
Thus, it would be obvious a missing target would result in failure to produce a unique signal for a combination of targets in a sample (i.e., due to the absence of a target).
In addition, with respect to the unique identification of a given combination of analytes, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also reiterated that a “wherein” clause must give meaning and purpose to the manipulative steps.
H.	Applicant’s arguments on pages 9-11 of the Remarks rely upon the alleged deficiencies of Sood et al and Haber et al, which are unpersuasive for the reasons presented above.
I.	Applicant argues on pages 11-13 of the Remarks that the ‘673 Application does not teach the limitations of the instant claims.
However, as noted in the rejections, the prior art of Sood et al and Haber et al teach the missing limitations as well as the reasons for combining.  The rejections are therefore maintained.
J.	Applicant’s remaining arguments regarding the ‘673 Application on pages 13-16 of the Remarks rely upon the alleged deficiencies of Sood et al and Haber et al, which are unpersuasive for the reasons presented above.
K.	Applicant argues on pages 16-18 of the Remarks that the ‘170 Patent does not teach the limitations of the instant claims.
However, as noted in the rejections, the prior art of Sood et al and Haber et al teach the missing limitations as well as the reasons for combining.  The rejections are therefore maintained.
L.	Applicant’s remaining arguments regarding the ‘170 Patent on pages 18-20 of the Remarks rely upon the alleged deficiencies of Sood et al and Haber et al, which are unpersuasive for the reasons presented above.

Conclusion
27.	No claim is allowed.
28.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634